Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 1 of 15 PageID #: 349




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

DEBRA JAVENS,                                   )
                                                )
                 Plaintiff,                     )
                                                )
          v.                                    )       Civil Action No. 18-1030-RGA-SRF
                                                )
GE HEALTHCARE INC. and                          )
GENERAL ELECTRIC COMPANY,                       )
                                                )
                 Defendants.                    )

                               REPORT AND RECOMMENDATION

     I.   INTRODUCTION

          Presently before the court in this products liability action is the motion for judgment on

the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, filed by defendants

GE Healthcare Inc. and General Electric Company (together, “Defendants”). 1 (D.I. 45) For the

following reasons, I recommend that the court GRANT Defendants’ motion for judgment on the

pleadings.

    II.   BACKGROUND 2

          On May 3, 2018, plaintiff Debra Javens (“Plaintiff”) filed this products liability action in

the District of Massachusetts, alleging causes of action for: (1) strict liability for failure to warn,

and (2) negligent failure to warn and negligent design and manufacturing of Defendants’



1
  The briefing for the pending motion is as follows: Defendants’ opening brief (D.I. 46),
Plaintiff’s answering brief (D.I. 48), Defendants’ reply brief (D.I. 49), and Defendants’ notices
of supplemental authority (D.I. 54; D.I. 55).
2
  The facts in this section are based upon allegations in the complaint, which the court accepts as
true for the purposes of the present motion for judgment on the pleadings. See Umland v. Planco
Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008). The court has not considered matters outside the
pleadings in its Report and Recommendation. Therefore, Plaintiff’s request to convert the
motion for judgment on the pleadings to a motion for summary judgment based on Defendants’
reliance on matters outside the pleadings is moot. (D.I. 48 at 18)
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 2 of 15 PageID #: 350




gadolinium-based contrast agent, Omniscan. (D.I. 1) Pursuant to the parties’ stipulation, the

case was transferred to this court on July 12, 2018. (D.I. 13; D.I. 15-17) On October 19, 2018,

Defendants filed their answer and affirmative defenses, including the affirmative defense of

federal preemption. (D.I. 23 at ¶ 14) Defendants subsequently filed the pending motion for

judgment on the pleadings on November 15, 2019. (D.I. 45)

       Plaintiff alleges that she had normal kidney function until she underwent multiple

magnetic resonance angiographies (“MRAs”) and/or magnetic resonance imaging scans

(“MRIs”). (D.I. 1 at ¶ 10) At the time of the procedures, Plaintiff was injected with a

gadolinium-based contrast agent (“GBCA”) called Omniscan, 3 which is manufactured and sold

by Defendants. (Id. at ¶¶ 1, 10) Thereafter, Plaintiff developed Gadolinium Deposition Disease

(“GDD”), exhibiting symptoms including cognitive impairment, burning skin sensation, heart

palpitations, and pain throughout her body. (Id. at ¶ 10) According to Plaintiff, these symptoms

are consistent with the toxic effects of retained gadolinium, which is a highly toxic heavy metal

that does not occur naturally in the human body. (Id. at ¶¶ 11, 13)

       Plaintiff’s complaint outlines a substantial amount of clinical data allegedly establishing a

connection between GBCAs and the deposition and long-term retention of toxic gadolinium in

organ tissues. (Id. at ¶¶ 14, 24, 27-40, 43) The FDA issued a public safety alert in July 2015 in

response to a 2014 study by the Mayo Clinic which found gadolinium deposits in the brains of

deceased individuals who had normal renal function and had received multiple injections of

GBCAs in the years prior to their deaths. (Id. at ¶¶ 39, 41) In September 2017, the FDA’s

medical advisory committee voted in favor of adding a warning on GBCA labels that gadolinium




3
 A gadolinium-based contrast agent is injected intravenously to enhance the imaging in a
diagnostic study such as an MRI. (D.I. 1 at ¶¶ 2, 10)


                                                 2
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 3 of 15 PageID #: 351




may be retained in some organs, even in patients with normal kidney function. (Id. at ¶ 42)

Although Defendants corrected their label in 2012 to include contraindications for use in people

with kidney disease or injury, the label does not contain a warning regarding the possibility of

gadolinium retention in people with normal renal function. (Id. at ¶ 44)

III.   LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed – but early

enough not to delay trial – a party may move for judgment on the pleadings.” Fed. R. Civ. P.

12(c). When deciding a Rule 12(c) motion for judgment on the pleadings based on an allegation

that the plaintiff has failed to state a claim, the motion is analyzed under the same standards that

apply to a Rule 12(b)(6) motion. Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010), cert.

denied, 562 U.S. 1178 (2011).

       To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

must contain a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

complaint must set forth sufficient factual matter, accepted as true, to “state a claim to relief that

is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). Under this standard, the court must accept all well-

pleaded factual allegations as true, and must draw all reasonable inferences in favor of the non-

moving party. See Turbe v. Gov’t of Virgin Islands, 938 F.2d 427, 428 (3d Cir. 1991). This

determination is a context-specific task requiring the court “to draw on its judicial experience

and common sense.” Iqbal, 556 U.S. at 679.




                                                  3
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 4 of 15 PageID #: 352




IV.     DISCUSSION

        A. Strict Liability

        In support of the motion for judgment on the pleadings, Defendants contend that

Plaintiff’s cause of action for strict liability based on an alleged failure to warn fails as a matter

of law because Pennsylvania, Delaware, and Massachusetts do not recognize strict liability

claims in the context of prescription drugs. (D.I. 46 at 12) In response, Plaintiff offers to

voluntarily dismiss her claim for product liability based on a strict liability theory. (D.I. 48 at 3)

Accordingly, I recommend that the court dismiss Count 1 of Plaintiff’s complaint with prejudice.

        B. Negligence

            1. Preemption of failure to warn claim

        Plaintiff’s complaint alleges that Defendants were negligent in their use of labels which

failed to adequately warn consumers and health care providers of the risks of injury associated

with GBCAs such as Omniscan:

        Defendants failed to exercise ordinary care in the labeling of gadolinium-based
        contrast agents (including Omniscan) and the labeling of MRI and MRA
        machines designed to be used in conjunction with gadolinium-based contrast
        agents and failed to issue to consumers and their health care providers adequate
        warnings concerning the risks of serious bodily injury due to the use of
        gadolinium-based contrast agents (including Omniscan) and the MRI and MRA
        machines designed to be used in conjunction with gadolinium-based contrast
        agents.

(D.I. 1 at ¶ 54) In support of their motion for judgment on the pleadings, Defendants contend

that these allegations for failure to warn are preempted by the labeling regulations of the Food

and Drug Administration (“FDA”). (D.I. 46 at 13) In this context, the court must consider

“whether federal law (including appropriate FDA actions) prohibited the drug manufacturer from

adding any and all warnings to the drug label that would satisfy state law.” Merck Sharp &

Dohme Corp. v. Albrecht, 139 S. Ct. 1668, 1678 (2019).



                                                   4
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 5 of 15 PageID #: 353




       Federal preemption occurs “when it is ‘impossible for a private party to comply with both

state and federal requirements.’” Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct. 1668,

1672 (2019) (quoting Mutual Pharm. Co. v. Bartlett, 570 U.S. 472, 480 (2013)). In accordance

with the federal Food, Drug, and Cosmetic Act (“FDCA”), the Food and Drug Administration

(“FDA”) regulates the safety information included on the labels of prescription drugs marketed

to consumers in the United States. Id. (citing 21 U.S.C. § 355(b)(1)(F); 21 C.F.R. § 201.57(a)

(2018)). Accordingly, state common law and state statutes requiring drug manufacturers to warn

consumers of the associated risks of a drug are preempted by the FDCA when there is “clear

evidence” that the FDA would not have approved the warning required by state law. Id.; Wyeth

v. Levine, 555 U.S. 555, 571 (2009). In Albrecht, the United States Supreme Court defined

“clear evidence” as “evidence that shows the court that the drug manufacturer fully informed the

FDA of the justifications for the warning required by state law and that the FDA, in turn,

informed the drug manufacturer that the FDA would not approve a change to the drug’s label to

include that warning.” Albrecht, 139 S. Ct. at 1672.

       Under the FDCA, the FDA is responsible for ensuring that prescription drugs are “safe

for use under the conditions prescribed, recommended, or suggested” in the drug’s labeling, 21

U.S.C. § 355(d), and “a manufacturer may only change a drug label after the FDA approves a

supplemental application,” Levine, 555 U.S. at 568. Nonetheless, a state law failure-to-warn

claim may survive a preemption challenge if the complaint alleges that new information became

available to the drug manufacturer after the FDA’s initial approval and the drug manufacturer

sought to amend the label under the “changes being effected” or “CBE” regulation, 21 C.F.R. §

314.70(c)(6)(iii). See Levine, 555 U.S. at 568; Bell v. Boehringer Ingelheim Pharms., Inc., 2018

WL 2447788, at *6 (W.D. Pa. May 31, 2018). The CBE regulation allows drug manufacturers to




                                                5
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 6 of 15 PageID #: 354




make certain changes to drug labels without first obtaining FDA approval if the change is

intended to “add or strengthen” a warning based on newly acquired information of a causal

association between the drug and a risk of harm. Albrecht, 139 S. Ct. at 1673 (citing 21 C.F.R. §

314.70(c)(6)(iii)(A)). Because the CBE regulation permits drug manufacturers to change

warning labels prior to FDA approval, drug manufacturers ordinarily will not be able to show an

actual conflict between state and federal law that would make it impossible to comply with both,

and the claim is not preempted. Id. at 1679; see also Levine, 555 U.S. at 568-72; McGrath v.

Bayer HealthCare Pharms., Inc., 393 F. Supp. 3d 161, 167 (E.D.N.Y. 2019).

       According to Defendants, Plaintiff’s failure to warn claim is preempted because the

complaint fails to identify newly acquired information to correct the alleged labeling deficiency

in accordance with the CBE regulation. (D.I. 46 at 16-17) The Code of Federal Regulations

defines “newly acquired information” to include:

       data, analyses, or other information not previously submitted to the [FDA], which
       may include (but is not limited to) data derived from new clinical studies, reports
       of adverse events, or new analyses of previously submitted data . . . if the studies,
       events, or analyses reveal risks of a different type or greater severity or frequency
       than previously included in submissions to FDA.

21 C.F.R. § 314.3(b). Thus, this requirement “accounts for the fact that risk information

accumulates over time and that the same data may take on a different meaning in light of

subsequent developments.” Levine, 555 U.S. at 569. Newly acquired information must

reasonably establish a causal association between the drug and a clinically significant adverse

reaction. McGrath, 393 F. Supp. 3d at 167 (citing 21 C.F.R. § 201.57(c)(6)(i)); see also Utts v.

Bristol-Myers Squibb Co., 251 F. Supp. 3d 644, 659 (S.D.N.Y. 2017). This is because “labeling

that includes theoretical hazards not well-grounded in scientific evidence can cause meaningful




                                                 6
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 7 of 15 PageID #: 355




risk information to lose its significance.” Utts, 251 F. Supp. 3d at 659 (internal citations and

quotation marks omitted).

       I recommend that the court grant Defendants’ motion for judgment on the pleadings

regarding Plaintiff’s failure to warn claim because Plaintiff’s complaint fails to identify any

newly acquired information causally associated with a safety risk to patients. The complaint

refers to numerous studies focusing on gadolinium retention in animals and humans with normal

renal function, but these allegations do not identify any specific risks associated with the

retention of gadolinium. (D.I. 1 at ¶¶ 27-32, 38-39, 43) In an analogous case assessing the

sufficiency of the pleading, the McGrath court concluded that “allegations focus[ing] on

gadolinium retention” in patients with normal renal function were insufficient to establish the

requisite causal link to a “clinically significant adverse reaction” experienced by the plaintiff.

McGrath, 393 F. Supp. 3d at 168-69 (“[I]t helps precious little to mount scientific minutiae on

top of technical jargon if that information ultimately does not plead a plausible causal association

between Magnevist and adverse effects, like fibrosis.”). Plaintiff’s complaint indicates that the

FDA’s National Center for Toxicological Research team is currently “working on determining

the exact consequences of these new findings” of gadolinium retention in patients with normal

renal function. (D.I. 1 at ¶ 41) Consistent with McGrath, this allegation confirms that “the

incidence of any risks associated with gadolinium retention is inconclusive.” McGrath, 393 F.

Supp. 3d at 168 (considering allegations regarding the same 2004 and 2013 studies cited at

paragraphs 38 and 43 of Plaintiff’s complaint in the instant litigation); see also Sabol v. Bayer

Healthcare Pharm., Inc., 2020 WL 705170, at *12 (S.D.N.Y. Feb. 12, 2020) (granting Rule

12(b)(6) motion to dismiss because complaint made “only conclusory allegations that

gadolinium retention can cause the kind of debilitating symptoms [plaintiff] has suffered.”).




                                                  7
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 8 of 15 PageID #: 356




       The complaint also alleges that numerous patients with normal renal function reported

adverse reactions to the FDA after receiving injections with GBCAs. (D.I. 1 at ¶¶ 36-37) Under

the federal regulations, such reports of adverse events may constitute newly acquired

information. See 21 C.F.R. § 314.3(b). But the Supreme Court has cautioned that “the mere

existence of reports of adverse events . . . says nothing in and of itself about whether the drug is

causing the adverse events.” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 44 (2011).

Here, the complaint’s allegations regarding symptomatic patients likewise fail to establish a

causal association between the reported symptoms and the receipt of GBCA injections. See

Sabol, 2020 WL 705170, at *13 (“[W]hile federal regulations define ‘newly acquired

information’ to include items such as adverse event reports . . . the CBE regulation still requires

causation.”). Likewise, the complaint does not establish a causal association between Plaintiff’s

use of Omniscan injections and her alleged symptoms of cognitive impairment, burning

sensation on her skin, heart palpitations, and pain throughout her body. (D.I. 1 at ¶ 10) “The

fact that a user of a drug has suffered an adverse event, standing alone, does not mean that the

drug caused that event.” Matrixx, 563 U.S. at 44.

       Because the complaint fails to identify studies or other evidence establishing the clinical

consequences of gadolinium retention in patients with normal renal function, the requirements to

invoke the CBE regulation are not met. See McGrath, 393 F. Supp. 3d at 169-70. Therefore, the

court need not reach the analysis of whether Defendants have shown “clear evidence” that the

FDA would not have approved a change to the drug’s label. 4 See id. at 171 (“[B]ecause Bayer



4
  The pleading in the instant case does not identify when Plaintiff was administered Omniscan in
connection with any diagnostic imaging studies, beyond alleging that she discovered adverse
effects in 2016. (D.I. 1 at ¶¶ 23-24) The parties do not dispute that, in 2018, the FDA issued a
drug safety communication that contained the following pertinent language: “Gadolinium
retention has not been directly linked to adverse health effects in patients with normal kidney


                                                  8
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 9 of 15 PageID #: 357




could not have amended the warning under the CBE regulation, this Court need not even

consider whether there is clear evidence the FDA would not have approved a change to

Magnevist’s label.”); Drescher v. Bracco Diagnostics, Inc., 2020 WL 699878, at *4 (D. Ariz.

Jan. 31, 2020) (concluding that the clear evidence standard only applies if a label change is

permitted under the CBE regulations).

       Plaintiff contends that, because preemption is an affirmative defense, Defendants should

bear the initial burden of proof instead of improperly shifting the initial burden to Plaintiff to

plead the existence of newly acquired information justifying the label change under the CBE

regulation. (D.I. 48 at 4-5) The law is well-established that preemption is an affirmative defense

on which the defendant bears the burden of proof, and the plaintiff need not anticipate

affirmative defenses in the pleadings. See Gomez v. Toledo, 446 U.S. 635, 640 (1980)

(concluding there was no basis to impose a burden on the plaintiff to anticipate an affirmative

defense). Nonetheless, a defendant may properly move for judgment on the pleadings based on

the affirmative defense of preemption. See Benson v. Fannie May Confections Brands, Inc., 944

F.3d 639, 645 (7th Cir. 2019) (citing Bausch v. Stryker Corp., 630 F.3d 546, 561-62 (7th Cir.

2010)); see also In re Asbestos Prods. Liability Litig. (No. VI), 822 F.3d 125, 133 n.6 (3d Cir.



function.” (D.I. 46, Ex. A at 2) Plaintiff “offers no persuasive reason why the Court should
ignore” the FDA’s 2017 notice. Sabol v. Bayer Healthcare Pharm., Inc., 2020 WL 705170, at
*12 (S.D.N.Y. Feb. 12, 2020). Because the FDA found no causal connection between
gadolinium retention and adverse health events in patients with normal renal function in 2018,
there is no basis to suggest the FDA would have approved placement of a warning label stating
otherwise at the time Plaintiff discovered her injury on or before 2016. See Smith v. GE
Healthcare, Inc., 2020 WL 1880787, at *7 (W.D. La. Mar. 31, 2020) (“The language of the
[FDA’s 2018] label change, specifically stating facts contrary to the warning sought by [the
plaintiff], is clear evidence that the FDA would not have approved a label change which warned
of such adverse effects.”), report and recommendation adopted by 2020 WL 1875644 (W.D. La.
Apr. 15, 2020); Thomas v. Bracco Diagnostics, Inc., 2020 WL 1016273 (W.D. La. Feb. 27,
2020) (same), report and recommendation adopted by 2020 WL 1243389 (W.D. La. Mar. 13,
2020).


                                                  9
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 10 of 15 PageID #: 358




2016) (recognizing that the “allocation of the burden of proof suggests that a motion under Rule

12(c) for judgment on the pleadings is a more appropriate procedural vehicle for dismissing

cases on preemption grounds, instead of a motion under Rule 12(b)(6), except for cases in which

preemption is manifest in the complaint itself.”). Because the affirmative defense of federal

preemption primarily raises a legal issue, it is properly considered at the pleading stage in the

context of a Rule 12(c) motion. See NE Hub Partners, L.P. v. CNG Transmission Corp., 239

F.3d 333, 344 (3d Cir. 2001).

       In the narrow context of failure to warn claims brought pursuant to the CBE regulation,

numerous district courts have held that dismissal at the pleading stage is appropriate if the

complaint fails to “present sufficient factual allegations to show that the manufacturer could

unilaterally change its label in accordance with FDA regulations.” Sabol v. Bayer Healthcare

Pharm., Inc., 2020 WL 705170, at *6 (S.D.N.Y. Feb. 12, 2020) (citing Utts v. Bristol-Myers

Squibb Co., 251 F. Supp. 3d 644, 672 (S.D.N.Y. 2017)); see also McGrath, 393 F. Supp. 3d at

168; Holley v. Gilead Scis., Inc., 379 F. Supp. 3d 809, 828-30 (N.D. Cal. 2019). If this

preliminary showing is not made, the court need not reach a determination of whether the

defendant has shown clear evidence that the FDA would have rejected the proposed label

change. See McGrath, 393 F. Supp. 3d at 168 (“[B]ecause Bayer could not have amended the

warning under the CBE regulation, this Court need not even consider whether there is clear

evidence the FDA would not have approved a change to Magnevist’s label.”); Drescher v.

Bracco Diagnostics, Inc., 2020 WL 699878, at *4 (D. Ariz. Jan. 31, 2020) (concluding that the

clear evidence standard only applies if a label change is permitted under the CBE regulations).

       At least two Courts of Appeal have also held that the preemption determination may be

properly resolved at the pleading stage. See Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699,




                                                 10
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 11 of 15 PageID #: 359




708 (2d Cir. 2019) (affirming the district court’s dismissal of a failure-to-warn claim where the

complaint contained insufficient factual allegations to show the existence of newly acquired

information); In re Celexa & Lexapro Marketing & Sales Practices Litig., 779 F.3d 34, 38, 42-43

(1st Cir. 2015) (affirming district court’s dismissal of failure-to-warn claim as preempted by

FDA regulations). Applying Supreme Court case authorities, the Court of Appeals for the First

Circuit determined that “a necessary step in defeating [the defendant’s] preemption defense is to

establish that the complaint alleges a labeling deficiency that [the defendant] could have

corrected using the CBE regulation.” In re Celexa, 779 F.3d at 41. The First Circuit affirmed

dismissal of the complaint on preemption grounds after finding that the complaint challenged the

accuracy and adequacy of studies which were known to the FDA at the time of approval. Id. at

38, 42-43. Similarly, the Court of Appeals for the Second Circuit upheld the dismissal of state

law failure-to-warn claims as preempted when the “allegations . . . d[id] not plausibly allege the

existence of newly acquired information that could have justified Defendants’ revising the

[drug’s] label through the CBE regulation.” Gibbons, 919 F.3d at 708. Allegations regarding

post-approval reports and studies showing serious hemorrhaging in patients using the drugs did

not constitute newly acquired evidence because they did not “reveal[ ] risks of a different type or

greater severity or frequency than previously included in submissions to the FDA.” Id. (quoting

21 C.F.R. § 314.3(b)). Thus, the court may grant Defendants’ Rule 12(c) motion without

improperly shifting the burden from Defendants to Plaintiff on the issue of federal preemption.

       Plaintiff alleges that the Supreme Court’s decision in Albrecht superseded the Second

Circuit’s decision in Gibbons by requiring a showing of “clear evidence” by the defendant and

declining to “explicitly or impliedly lay any burden at the feet of the plaintiff in the impossibility

preemption inquiry.” (D.I. 48 at 9-10) But the issue of newly acquired information was not




                                                 11
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 12 of 15 PageID #: 360




before the Supreme Court in Albrecht because the drug manufacturer conceded that it could have

changed the label under the CBE regulation: “Merck conceded that the FDA’s CBE regulation

would have permitted Merck to try to change the label to add a warning before 2010, but Merck

asserted that the FDA would have rejected that attempt.” Albrecht, 139 S. Ct. at 1675

(addressing preemption of failure-to-warn claims on summary judgment). In contrast,

Defendants in this case allege that there is no scientific evidence that would have allowed them

to strengthen the Omniscan labeling under the CBE regulation. (D.I. 49 at 4 n.1) Consistent

with Defendants’ position, the Supreme Court in Albrecht acknowledged that “manufacturers

cannot propose a change that is not based on reasonable evidence” in accordance with 21 C.F.R.

§ 314.70(c)(6)(iii)(A). Albrecht, 139 S. Ct. at 1679. Further confirming this point, courts have

favorably applied Gibbons in decisions issued following the Supreme Court’s decision in

Albrecht. See Holley v. Gilead Scis., Inc., 410 F. Supp. 3d 1096, 1107 (N.D. Cal. 2019);

McGrath, 393 F. Supp. 3d at 168-69.

        For the foregoing reasons, I recommend that the court grant Defendants’ motion for

judgment on the pleadings as it pertains to Plaintiff’s negligent failure-to-warn claim.

           2. Preemption of design and manufacturing defect claim

        Defendants also allege that Plaintiff’s design and manufacturing defect claim is

preempted because Defendants cannot alter Omniscan’s FDA-approved design and

manufacturing practices under the applicable federal regulations. (D.I. 46 at 18-19) In response,

Plaintiff contends that its design defect claim is not preempted because it is not premised on a

failure to warn theory. (D.I. 48 at 16) Instead, Plaintiff argues that the complaint pleads facts

showing a safer alternative design to Omniscan already exists in Defendants’ Clariscan product.

(Id.)




                                                 12
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 13 of 15 PageID #: 361




       I recommend that the court grant Defendants’ motion for judgment on the pleadings with

respect to Plaintiff’s design and manufacturing defect claim. The law is well-established that,

“[o]nce a drug—whether generic or brand-name—is approved, the manufacturer is prohibited

from making any major changes to the ‘qualitative or quantitative formulation of the drug

product, including active ingredients, or in the specifications provided in the approved

application.’” Mutual Pharm. Co., Inc. v. Bartlett, 570 U.S. 472, 477 (2013) (quoting 21 C.F.R.

§ 314.70(b)(2)(i)). The complaint acknowledges that Omniscan was approved by the FDA.

(D.I. 1 at ¶ 31) Even assuming the truth of the complaint’s allegations regarding the greater

safety of the macrocyclic contrast agents over linear contrast agents like Omniscan (id. at ¶¶ 26,

29), Defendants would need to obtain FDA approval of such a change to the manufacture of

Omniscan, see Yates v. Ortho-McNeil-Janssen Pharms., Inc., 808 F.3d 281, 298 (6th Cir. 2015)

(holding that post-approval design defect claims are “clearly preempted by federal law”).

       To the extent that Plaintiff argues Defendants should have marketed their Clariscan

macrocyclic product in lieu of the linear Omniscan contrast agent, the Supreme Court has

rejected the “ ‘stop-selling’ rationale as incompatible with our pre-emption jurisprudence.”

Bartlett, 570 U.S. at 488. Specifically, “an actor seeking to satisfy both his federal- and state-

law obligations is not required to cease acting altogether in order to avoid liability.” Id.

       C. Conversion to Motion for Summary Judgment and Leave to Amend

       I recommend that the court deny Plaintiff’s alternative request to convert Defendants’

motion for judgment on the pleadings into a motion for summary judgment. The discovery

Plaintiff requests in connection with the motion goes to the “clear evidence” inquiry, and does

not advance the issue of whether newly acquired information exists:

       (1) whether, in fact, GEHC ever attempted to include in its product labeling those
       warnings implicated by Plaintiff’s state-law claim; (2) whether, in fact, GEHC



                                                 13
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 14 of 15 PageID #: 362




       ever requested that FDA permit such warnings; and (3) whether, in fact, FDA
       ever took any action—formal or otherwise—to block, forbid, or deny GEHC’s
       request to give such warnings.

(D.I. 48 at 17) Therefore, the discovery requested by Plaintiff would not alter the outcome of the

present motion.

       I further recommend that the court deny Plaintiff’s request for leave to amend the

complaint. The deadline for amended pleadings expired on May 24, 2019, and Plaintiff offers no

support for her request for leave to amend to explain how the deficiencies identified by

Defendants could be overcome. (D.I. 37 at ¶ 2; D.I. 48 at 2, 18) For the reasons previously

stated, it is not apparent that additional discovery would remedy these deficiencies.

Consequently, leave to amend would be futile. See Smith v. GE Healthcare, Inc., 2020 WL

1880787, at *1, 5, 7 (W.D. La. Mar. 31, 2020) (recommending dismissal with prejudice of the

plaintiff’s design defect and failure-to-warn claims on the basis of preemption), report and

recommendation adopted by 2020 WL 1875644 (W.D. La. Apr. 15, 2020).

 V.    CONCLUSION

       For the foregoing reasons, I recommend that the court GRANT Defendants’ motion for

judgment on the pleadings with prejudice. (D.I. 45)

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).




                                                 14
Case 1:18-cv-01030-RGA Document 56 Filed 05/29/20 Page 15 of 15 PageID #: 363




       The parties are directed to the court’s Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

http://www.ded.uscourts.gov.



Dated: May 29, 2020                                  ____________________________________
                                                     Sherry R. Fallon
                                                     United States Magistrate Judge




                                                15
